Citation Nr: 0629393	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right ankle 
disability with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 until 
October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  In July 2006, the veteran appeared 
before the undersigned at a Travel Board hearing at the RO.  
A transcript of this hearing is of record.

In reviewing the claims folder, the Board notes that the RO 
considered, among others, the issue of entitlement to service 
connection for rheumatoid arthritis of the right ankle due to 
Agent Orange exposure in the January 1995 rating decision and 
again, upon reconsideration in the May 1995 rating decision.  
As rheumatoid arthritis is a systemic disease and the issue 
currently on appeal is an orthopedic injury to the right 
ankle, the Board finds these to be separate and distinct 
issues.  As such, the Board finds that the veteran's current 
claim is based on a new theory of entitlement since it is not 
based on exposure to Agent Orange.  Therefore, the Board 
finds that the active appeal is not an attempt to reopen a 
previously denied claim so provisions of 38 C.F.R. § 3.156 
(new and material evidence) do not apply.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA's duty to 
assist before the veteran's claim may be adjudicated.  The 
veteran asserts that service connection is warranted for a 
right ankle disability with arthritis.  The service medical 
records disclose that the veteran was seen on several 
occasions for complaints relating to his right ankle.  He was 
first assessed as having a mild sprain of the right ankle in 
December 1967.  Then, in March 1968, he was seen for 
persistent pain and swelling of the same ankle.  Although 
appellant's available service medical records reflect 
complaints of and signs for the claimed disability, it does 
not appear from the record that he has been afforded a VA 
examination addressing the etiology of his current right 
ankle disability as a result of an injury during active 
service.  See 38 C.F.R. § 3.159(c)(4) (2006) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim).  Based on the foregoing, the Board finds 
that the veteran's chronic complaints of right ankle problems 
during service warrant a VA examination to determine if such 
complaints are manifestations of his current disability and 
if so, whether such disability is causally related to 
service, including its etiology.


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a VA 
examination, with the appropriate 
specialist, to determine the nature and 
etiology of his right ankle disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should review the record, 
including service medical records, which 
show that the veteran complained of right 
ankle problems on at least two occasions.  
Specifically, the examiner is requested 
to opine whether it is at least as likely 
as not (50 percent or greater) that any 
current right ankle disability with 
arthritis is etiologically related to 
service. 

All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


